Citation Nr: 1508021	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depression.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued the 50 percent rating for the Veteran's service-connected major depression.  Although that decision did not explicitly deny entitlement to a TDIU, the Board has previously determined that this claim is in appellate status pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in July 2013 and January 2014.  In July 2013 the Board remanded the current appellate claims for further development.  Thereafter, in a January 2014 decision the Board denied the Veteran's claims.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2014 decision and remanded the case for action consistent with the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that, by a December 2014 statement, the Veteran indicated he wanted to reopen his previously denied claims of service connection for peripheral neuropathy of the bilateral lower extremities.  However, the record available for the Board's review does not reflect these claims have been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

Initially, the Board notes that the Veteran's accredited representative reported in a December 2014 statement that the Veteran has significant treatment records for mental health at the Sioux Falls VA Medical Center (MC) as early as 2008 that he would like considered on his pending appeal.  The Board notes that VA treatment record are on file, to include records dated in 2014.  However, the 2014 records appear to focus on nonservice-connected disabilities to include coronary artery disease (CAD), congestive heart failure (CHF), and chronic obstructive pulmonary disease (COPD).  Further, it is not clear all relevant records referenced in the representative's December 2014 statement are available for review.

The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that, in addition to his major depression, , the Veteran is service-connected for diabetes mellitus, evaluated as 10 percent disabling prior to May 28, 2013, and a 20 percent rating thereafter; dural calcification, etiology unknown, benign, forehead, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; post-operative residuals of pilondial cystectomy, low back, evaluated as noncompensable (zero percent); and bilateral hearing loss, evaluated as noncompensable.  However, the JMR contended there was no medical evidence of record to assess whether the Veteran's collective service-connected conditions, other than his major depressive disorder and diabetes mellitus, rendered him unemployable.  As such, it appears the JMR contends that the Veteran should be accorded a VA examination that does assess the combined effect of the Veteran's collective service-connected disabilities upon his employability.  Therefore, the Board must remand this case for such an examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

Inasmuch as any such examination must include the service-connected major depression, it may contain findings relevant to the resolution of whether a rating in excess of 50 percent is warranted for this disability.  Therefore, these issues are inextricably intertwined, and the Board must defer adjudication of the major depression claim until this development is completed.  Moreover, as it is a separate appellate claim, the examiner should be directed to specifically address the current nature and severity of the major depression.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected major depression, diabetes mellitus, dural calcification, tinnitus, pilondial cystectomy residuals, and hearing loss since September 2013.  After securing any necessary release, obtain those records not on file.

Even if there is no response, ensure that all treatment records regarding the Veteran from the Sioux Falls VAMC since 2008 have been obtained and are available for the Board's review.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his major depression symptoms; and the impact of this condition, and all other service-connected disabilities, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected major depression and the combined effect of all service-connected disabilities on his employability.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should describe current impairment from each of the service-connected disabilities, particularly the current nature and severity of the Veteran's major depression.  In addition, the examiner should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


